Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-6 are pending in this application.
Title and Claims 1-6 have been amended [4/5/2022].

Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. On page 9, 1st full paragraph of Applicant’s Arguments, Applicant argues Nakamura does not teach ‘providing the image data to the examiner terminal or to any contractor terminal, but instead grades all answer sheets and provides a score list for all of those answer sheets to the examiner terminal [par 0128-0131]. This score list is not equivalent to a read image of any one particular student’s answer sheet. Thus, Nakamura does not teach that the server is configured to perform process of the read data so that the read image is accessible by a terminal device of a person concerned having a predetermined relationship with the answered indicated by the acquired answered identification information’.
Examiner respectfully disagrees, because the score list is displayed on the examiner terminal, where the terminal of the examiner is a person concerned and who has a predetermined relationship (i.e. university professor the professor of the examiner) [par 0026-0027, 0131]. Further, Applicant is arguing limitations that are not recited in the claim, such as, this score list is not equivalent to a read image of any one particular student’s answer sheet.

Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. On page 11 of Applicant’s Arguments, Applicant argues Yano does not teach the recited ‘the server is configured to transmit print instruction information instructing printing of teaching material content and answerer identification information identifying an answerer who answers the teaching material content’. Additionally, Yano does not teach the recited ‘the printer is configured to generate, based on the print instruction information, printed material on which the teaching material content and the answerer identification information are printed’.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, Yano teaches based on the PUI user ID that is the synthetic unit which compounds the image, for example, received from the PUI document-management server, adds to the PUI document file and compounds the PUI paper document image [par 0181-0182]. The printer output unit makes the PUI paper document image and prints and outputs it [par 0183]. Therefore, Yano’s PUI document-management server sends the added compound information to MFP for printing.

Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. On page 12, 1st full paragraph of Applicant’s Arguments, Applicant argues the combination of Nakamura and Shimada is improper because Nakamura does not teach the printing of answer sheets, but only teaches the scanning and scoring of previously provided answer sheets, while Shimada is basically used to teach the concept of printing in general, and thus shouldn’t be combined with a reference that specifically does not require printing.
In response to applicant's argument that the combination of Nakamura and Shimada is improper because Nakamura does not teach the printing of answer sheets, but only teaches the scanning and scoring of previously provided answer sheets, while Shimada is basically used to teach the concept of printing in general, and thus shouldn’t be combined with a reference that specifically does not require printing, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, Nakamura teaches reading an image information on answer sheet using an image processing apparatus that includes a print function, copy function and scan function (i.e. has the ability to print) [Nakamura: par 0023-0024, 0127]. Therefore, since Nakamura scans a sheet, it would be obvious to combine Shimada which actually prints the sheet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US-2020/0294411) in view of Shimada et al. (US-2005/0200923) and further in view of Yano et al. (US-2004/0264811).
As to Claim 1, Nakamura teaches ‘An information processing system comprising: a server [Fig 1 (40) – learning support terminal]; and a printer configured to communicate with the server [Fig 1 (10) – image processing apparatus], the printer is configured to read a print surface of the printed material filled with an answer given by the answerer and transmits read data representing a read image [Fig 2 (102, 103), Fig 4 (S101), par 0038, 0042-0044, 0127-0128 – image processing apparatus reads the image information of the image on each answer sheet including a student ID number and name entry field and transmits the image information to learning support terminal], the server is configured to acquire the answerer identification information printed on the printed material from the received read data [Fig 4 (S103-S104), par 0128 – the learning support terminal performs text recognition for each entry field on the image information and associates the classification of each entry field], and the server is configured to perform processing of the read data so that the read image is accessible by a terminal device of a person concerned having a predetermined relationship with the answerer indicated by the acquired answerer identification information [Fig 4 (S106), par 0026-0027, 0131 – the learning support terminal displays a score list generated by collecting the scoring result on a display screen of the examiner terminal (i.e. university professor)]’. 
Nakamura does not disclose expressly ‘wherein the server is configured to transmit print instruction information instructing printing of teaching material content and answerer identification information identifying an answerer who answers the teaching material content, the printer is configured to generate, based on the print instruction information, printed material on which the teaching material content and the answerer identification information are printed’.
Shimada teaches ‘wherein the server is configured to transmit print instruction information instructing printing of teaching material content, the printer is configured to generate, based on the print instruction information, printed material on which the teaching material content [par 0044-0045, 0067 – personal computer (i.e. server) transmits a selected original image and data on user-selectable edit process parameters and a bar code BK for specifying the original image to the color printer in order to be scanned, where printer then prints the original image with a section for a user to add marks and the bar code]’.
Nakamura and Shimada are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include color printer receive image data to be printed with user-selectable choices, as taught by Shimada. The motivation for doing so would have been to allowing in a more convenient way, a user/examiner to mark selections on the printed image for user input. Therefore, it would have been obvious to combine Nakamura with Shimada to obtain the invention.
Nakamura in view of Shimada does not disclose expressly ‘answerer identification information identifying an answerer who answers the teaching material content are printed’.
Yano teaches ‘answerer identification information identifying an answerer who answers the teaching material content are printed [Figs 7, 10, par 0150-0151, 0167-0168, 0181-0183 – MFP prints out PUI paper document image and image composition including PUI user ID as a compounded PUI paper document image received from PUI document-management server]’.
Nakamura in view of Shimada are analogous art with Yano because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include MFP receiving user ID with composition data, as taught by Yano. The motivation for doing so would have been to improving document management by effectively identifying user documents. Therefore, it would have been obvious to combine Yano with Nakamura in view of Shimada to obtain the invention as specified in claim 1.

Further, in regards to claim 6 the information processing apparatus or claim 1 performs the information processing method of claim 6.

As to Claim 2, Nakamura teaches ‘wherein the server is configured to transmit acquisition information for acquiring the read image to the terminal device [Fig 4 (S106), par 0026-0027, 0122-0123, 0131 – the learning support terminal displays a score list generated by collecting the scoring result on a display screen of the terminal based on the read answer sheet]’.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Shimada et al., Yano et al. and further in view of Slider et al. (US-6,505,031).
As to Claim 3, Nakamura in view of Shimada and Yano teaches all of the claimed elements/features as recited in dependent claim 2 and independent claim 1. Nakamura in view of Shimada and Yano does not disclose expressly ‘further comprising the terminal device, the server is configured to transmit, to the terminal device together with the acquisition information, answer notification information providing notification that the answer was given, and the terminal device is configured to notify the person concerned that the answer was given’.
Nakamura teaches the learning support terminal performs text recognition for each entry field on the image information and associates the classification of each entry field from the image processing apparatus that reads the image information of the image on each answer sheet [par 0127-0128]. 
Slider in the proposed combination of Nakamura teaches ‘further comprising the terminal device, the server is configured to transmit, to the terminal device together with the acquisition information, answer notification information providing notification that the answer was given, and the terminal device is configured to notify the person concerned that the answer was given [col 7, line 64-col 8, line 36 – server system verifies that the request for a particular grade set is from a parent or student who is authorized to receive the grades, if authorized transmitting the grades to the authorized user]’.  
Nakamura in view of Shimada and Yano are analogous art with Slider because they are from the same field of endeavor, namely reviewing assigned images and documents. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting grades to authorized users for viewing, as taught by Slider. The motivation for doing so would have been to improving school related information by allowing teachers to communicate more efficiently with students and parents. Therefore, it would have been obvious to combine Slider with Nakamura in view of Shimada and Yano to obtain the invention as specified in claim 3.

As to Claim 4, Slider in the proposed combination teaches ‘further comprising the terminal device, wherein the person concerned includes a grader who grades the answer, the terminal device is configured to display a grading screen for grading the answer as acquisition of the read image based on the acquisition information and transmits, to the server is configured to score information indicating a score input by the grader on the grading screen, and the server store the score information received from the terminal device in association with the answerer identification information acquired from the read data [col 7, line 64-col 8, line 36 – terminal device corresponds to teacher’s terminal, where server system database receives student grades from teaches via the computer network and stores the grade set associated with each student]’.  
Nakamura in view of Shimada and Yano are analogous art with Slider because they are from the same field of endeavor, namely reviewing assigned images and documents. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include receiving grades from a teacher’s terminal, as taught by Slider. The motivation for doing so would have been to improving school related information by allowing teachers to communicate more efficiently with students and parents. Therefore, it would have been obvious to combine Slider with Nakamura in view of Shimada and Yano to obtain the invention as specified in claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Shimada et al., Yano et al., Slider et al. and further in view of Golczewski et al. (US-2008/0050715).
As to Claim 5, Nakamura teaches ‘the server is configured to acquire the teaching material content identification information printed on the printed material from the received read data [Fig 4 (S103-S104), par 0128 – the learning support terminal performs text recognition for each entry field on the image information and associates the classification of each entry field]’.
While Shimada in view of Yano teaches ‘wherein the print instruction information is information instructing printing of the teaching material content, the answerer identification information, and teaching material content identification information identifying the teaching material content, the printer is configured to generate, based on the print instruction information, the printed material on which the teaching material content, the answerer identification information, and the teaching material content identification information are printed [Shimada: par 0044-0045, 0067 – personal computer (i.e. server) transmits a selected original image and data on user-selectable edit process parameters and a bar code BK for specifying the original image to the color printer in order to be scanned, where printer then prints the original image with a section for a user to add marks and the bar code; Yano: par Fig 7, par 0150-0151, 0167-0168, 0182-0183 – MFP prints out PUI paper document image and image composition including PUI user ID received from PUI document-management server]’.,
Nakamura in view of Shimada, Yano and Slider does not disclose expressly ‘the server is configured to calculate based on the score information from the terminal device, a fee for grading in accordance with the teaching material content indicated by the teaching material content identification information acquired from the read data and stores fee information indicating the calculated fee in association with the answerer identification information acquired from the read data’.
Golczewski teaches ‘the server is configured to calculate based on the score information from the terminal device, a fee for grading in accordance with the teaching material content indicated by the teaching material content identification information acquired from the read data and stores fee information indicating the calculated fee in association with the answerer identification information acquired from the read data [par 0142 – accounting system includes a billing parameter that charges a student’s account based on progress criteria including test scores]’.
Nakamura in view of Shimada, Yano and Slider are analogous art with Golczewski because they are from the same field of endeavor, namely reviewing assigned images and documents. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a billing parameter, as taught by Golczewski. The motivation for doing so would have been to determining whether a student meets their progress criteria. Therefore, it would have been obvious to combine Golczewski with Nakamura in view of Shimada, Yano and Slider to obtain the invention as specified in claim 5.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677